DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/21/2019 and 10/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 2, the terms "a/the first food preparation chamber, at least a second 

Regarding claims 1, 11-12, and 15-16, the term "and/or" in each claim renders the claim indefinite because it is unclear which limitation is intended to be claimed. For example, in claim 1, it is unclear whether if the cooking method, at least one cooking parameter, or both of the cooking method and the at least one cooking parameter is/are intended to be claimed. For examination purposes, the term “and/or” is construed as “or”.

Claims 11 and 12 recites the limitation "the containers".  There is insufficient antecedent basis for this limitation in the claim since it is unclear whether if the containers are the containers of the first preparation chamber, or the second preparation chamber or the at least a second preparation chamber or the combination thereof. 

Claim 13 recites the limitation "the permeability".  There is insufficient antecedent basis for this 

Claim 14 recites the limitation "the container".  There is insufficient antecedent basis for this limitation in the claim since it is unclear whether if the container is the container of the first preparation chamber, or the second preparation chamber or the at least a second preparation chamber. 

Claim 16 recites the limitation "the food preparation chambers" and “the aforementioned components”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20150053095 A1 to Lin (“Lin”).

Regarding claim 1, Lin discloses, a table-top kitchen device (steamer 6 in Fig. 1), comprising a (see chamber of bottom pot unit 2) and at least a second food preparation chamber (see chamber of middle pot unit 2),
wherein the first and second food preparation chamber (see chambers of bottom and middle pot units 2) are operable simultaneously to prepare food that in use is received therein (disclosed in para 0016 “once the steamer is filled with food to be heated, then the heating unit within the base can be turned on, and the steam can be introduced individually into each of the pot units from the opening of the steam ducts located on the longitudinal side so as to evenly heat up the food placed in each of the pot unit”);
wherein the first and second food preparation chamber (see chambers of bottom and middle pot units 2) are physically separated from each other in such way that each chamber includes an autonomous cooking environment with independently settable and controllable cooking conditions, wherein the cooking conditions comprise a cooking method and/or at least one cooking parameter (disclosed in para 0016 “since each of the pot units is isolated from each other, and the steam introduced therein is also individually without mixing up, and accordingly, odors of food from different pot units will not interfere with the food located at other pot units”); and
wherein the table-top kitchen device (6) further comprises a base (see base 1) comprising a support structure for mounting the first food preparation chamber and the second food preparation chamber (see Fig. 2). 

Claims 1, 3, 5, 7-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20150053095 A1 to Adamczak et al. (“Adamczak”).

Regarding claim 1, Adamczak discloses, a table-top kitchen device (see steam cooking appliance 1 in Fig. 1), comprising a first food preparation chamber (see chamber of bottom container 2) and at least a second food preparation chamber (see chamber of middle container 2),
wherein the first and second food preparation chamber (see chambers of bottom and middle containers 2) are operable simultaneously to prepare food that in use is received therein (disclosed in para 0055 “The steam produced by steam generator device 8 is passed through steam conduits disposed in docking station 10 and through coupling device 11 into the interior of food cooking containers 2.  The steam supply is activated via operator control unit 7.  Control system 9, in conjunction with temperature sensor 20, controls and regulates the cooking process.”);
wherein the first and second food preparation chamber (see bottom and middle pot units 2) are physically separated from each other in such way that each chamber includes an autonomous cooking environment with independently settable and controllable cooking conditions, wherein the cooking conditions comprise a cooking method and/or at least one cooking parameter (disclosed in para 0039“the steam is introduced into the food cooking container in a controlled manner.  The insertion of a temperature sensor into the food cooking container allows the cooking process to be regulated and matched to the individual foods”); and
wherein the table-top kitchen device (1) further comprises a base (see base 4) comprising a support structure (support device 3) for mounting the first food preparation chamber and the second food preparation chamber (see Fig. 1). 

Regarding claim 3, Adamczak discloses, wherein the first food preparation chamber and the second food preparation chamber (see bottom and middle pot units 2) are arranged to apply the (see steam method), but with at least one of the cooking parameters set differently (disclosed in para 0039“the steam is introduced into the food cooking container in a controlled manner.  The insertion of a temperature sensor into the food cooking container allows the cooking process to be regulated and matched to the individual foods”).

Regarding claim 5, Adamczak discloses, wherein the first food preparation chamber is configured to prepare food according to a first cooking method and the second food preparation chamber is configured to prepare food according to a second cooking method that is different to the first cooking method (disclosed in para 0039“the steam is introduced into the food cooking container in a controlled manner.  The insertion of a temperature sensor into the food cooking container allows the cooking process to be regulated and matched to the individual foods”).

Regarding claim 7, Adamczak discloses, wherein at least one of the following cooking parameters can be set and controlled independently per food preparation chamber: the temperature, the air flow rate, the cooking time, the humidity, the pressure (disclosed in para 0039“the steam is introduced into the food cooking container in a controlled manner.  The insertion of a temperature sensor into the food cooking container allows the cooking process to be regulated and matched to the individual foods”).

Regarding claim 8, Adamczak discloses, wherein each food preparation chamber is accommodated in a container (see each container 2), that is removably arranged in the device so as to be movable between a mounted condition in which the food preparation chamber is enclosed, and a demounted condition, in which said food preparation chamber is easy accessible (disclosed in para 0049 “Food cooking containers 2 can be disposed one above the other in a terraced manner.  For this purpose, they are received and held by a support device 3.  Support device 3 includes vertical support members 3.1 and support arms 3.2.”). 

Regarding claim 9, Adamczak discloses, wherein the containers are stacked (disclosed in para 0049 “Food cooking containers 2 can be disposed one above the other in a terraced manner.  For this purpose, they are received and held by a support device 3.  Support device 3 includes vertical support members 3.1 and support arms 3.2.”).

Regarding claim 16, Adamczak discloses comprising at least a heater (see steam generator device 8 in Fig. 1), a fan and/or a steam supply source, wherein the food preparation chambers share at least one of the aforementioned components (see Fig. 1).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150053095 A1 to Adamczak et al. (“Adamczak”), in view of  US 2138706 A to Myers (“Myers”).

Regarding claim 2, Adamczak discloses all the limitations claimed in claim 1.
Furthermore, Adamczak discloses the device comprising at least three food preparation chambers (see top, middle and bottom chambers of containers 2) for preparing different foods simultaneously by steaming (disclosed in para 0039“the steam is introduced into the food cooking container in a controlled manner.  The insertion of a temperature sensor into the food cooking container allows the cooking process to be regulated and matched to the individual foods”).
However, Adamczak does not explicitly disclose, a first food preparation chamber being arranged for preparing vegetables, for instance by steaming or boiling, a second food 
Nonetheless, Myers teaches, a first food preparation chamber being arranged for preparing vegetables (see receptacles 31 in Fig. 2), a second food preparation chamber being arranged for preparing fish, meat, meat replacers, for instance by grilling or roasting (see receptacles 32 and disclosed in Col. 3 lines 25-33 “the receptacles 31, 32 and 33 to cook efficiently a number of articles at one time, employing the heating units 6, 7 and 13 in cooperative manner, as explained more fully later.  For example, meat may be roasted 30 in the inner receptacle, while vegetables are being cooked at the same time in the outer receptacles, as indicated in Fig. 2”), and a third food preparation chamber being arranged for preparing a side dish, such as potatoes, rice or noodles (see receptacles 33 in Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heating locations of the foods and the cooking operations of Adamcazk, wherein a first food preparation chamber being arranged for preparing vegetables, for instance by steaming or boiling, a second food preparation chamber being arranged for preparing fish, meat, meat replacers, for instance by grilling or roasting, and a third food preparation chamber being arranged for preparing a side dish, such as potatoes, rice or noodles as taught/suggested by Myers in order to obtain various cooking operations with different foods as the same time such as cooking/steaming vegetables or roasting meats as disclosed in Col. 3 lines 22-38 by Myers.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150053095 A1 to Adamczak et al. (“Adamczak”), in view of US 20170245683 A1 to Chen et al. (“Chen”).

Regarding claim 4, Adamczak discloses all the limitations claimed in claim 1.
Furthermore, Adamczak discloses the first and second chamber (see top, middle and bottom chambers of containers 2) for preparing different foods simultaneously by steaming (disclosed in para 0039“the steam is introduced into the food cooking container in a controlled manner.  The insertion of a temperature sensor into the food cooking container allows the cooking process to be regulated and matched to the individual foods”).
However, Adamczak does not explicitly disclose, the first and second chamber are arranged to prepare food by air-based frying.
Nonetheless, Chen teaches, wherein the first and second chamber (see two food preparation areas 1411 and 1412) are arranged to selectively prepare food by air-based frying and steaming (disclosed in para 0086 “if the food 200 is better to be prepared by combination of low-temperature pre-steaming process and hot air heating, the nozzle 127 located on the side of the food 200 will be controlled at an enable status.  If the food 300 is better to be prepared by only hot air heating, the nozzle 127 located on the side of the food 300 will be controlled at a disable status (shown as dotted lines)”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the first and second chamber of Adamczak wherein the first and second chamber are arranged to prepare food by air-based frying as taught/suggested by Chen in order to prepare food with the different cooking methods such as steaming or air-base frying by using the same 

Regarding claim 6, Adamczak discloses all the limitations claimed in claim 5.
Furthermore, Adamczak discloses the first and second chamber (see top, middle and bottom chambers of containers 2) for preparing different foods simultaneously by steaming (disclosed in para 0039“the steam is introduced into the food cooking container in a controlled manner.  The insertion of a temperature sensor into the food cooking container allows the cooking process to be regulated and matched to the individual foods”).
However, Adamczak does not explicitly disclose, wherein the first cooking method comprises air-based frying.
Nonetheless, Chen teaches, wherein the first and second chamber (see two food preparation areas 1411 and 1412) are arranged to selectively prepare food by air-based frying and steaming (disclosed in para 0086 “if the food 200 is better to be prepared by combination of low-temperature pre-steaming process and hot air heating, the nozzle 127 located on the side of the food 200 will be controlled at an enable status.  If the food 300 is better to be prepared by only hot air heating, the nozzle 127 located on the side of the food 300 will be controlled at a disable status (shown as dotted lines)”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the first and second chamber of Adamczak wherein the first cooking method comprises air-based frying as taught/suggested by Chen in order to prepare food with the different cooking methods such as steaming or air-base frying by using the same device as disclosed in para 0086 by Chen.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150053095 A1 to Adamczak et al. (“Adamczak”), in view of US 5586656 A to Abrums (“Abrums”).

Regarding claim 10, Adamczak discloses all the limitations claimed in claim 9.
Adamczak discloses wherein the containers are stacked (disclosed in para 0049 “Food cooking containers 2 can be disposed one above the other in a terraced manner.  For this purpose, they are received and held by a support device 3.  Support device 3 includes vertical support members 3.1 and support arms 3.2.”).
 However, Adamczak does not explicitly disclose, wherein the size of the food preparation chambers decreases towards a top of the stack.
Nonetheless, Abrums teaches, wherein the size of the food preparation chambers (containers 22a-c in Fig. 1) decreases towards a top of the stack (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the containers of Adamczak wherein the size of the food preparation chambers decreases towards a top of the stack as taught/suggested by Abrums in order to obtain the containers of different sizes are nestable in one another for storage as disclosed in Col. 2 lines 7-10 by Abrums.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150053095 A1 to Adamczak et al. (“Adamczak”), in view of US 20150182074 A1 to Bucher et al. (“Bucher”).

Regarding claim 11, Adamczak discloses all the limitations claimed in claim 8.
Adamczak discloses wherein each food preparation chamber is accommodated in a container (see each container 2).
 However, Adamczak does not explicitly disclose, wherein the containers are rotatable to set a cooking method and/or at least one cooking parameter.
Nonetheless, Bucher teaches, wherein the container (see lower part 2) with first container (see cone 7) rests in the second container (see cone 4), wherein the first container is rotatable relative to the second container to set a cooking method and/or at least one cooking parameter (disclosed in para 0031 “The adjustment cone 7 can be turned in the heat conducting cone 4 by means of the handle bracket 72… If a user takes hold of the handle 75 and displaces the adjustment cone 7 to the other end of the adjusting range by means of the handle bracket 72, the openings 41 in the heat conducting cone are moved into a position, in which they completely overlap the openings 71 in the adjustment cone such that maximum heat conduction through the heat conducting cone takes place”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify each container of Adamczak wherein each container is rotatable to set a cooking method and/or at least one cooking parameter as taught/suggested by Bucher in order to selectively control the amount of heat conducted through the openings of the sidewalls to cook food as disclosed in para 0031 by Bucher.

Regarding claim 12, Adamczak discloses all the limitations claimed in claim 8.
Adamczak discloses wherein each food preparation chamber is accommodated in a container (see each container 2).
 However, Adamczak does not explicitly disclose, wherein at least one of the containers comprises a permeable bottom and/or sidewall.
Nonetheless, Bucher teaches, wherein the container (see lower part 2) with first container (see cone 7) rests in the second container (see cone 4), wherein the first and second containers comprises a permeable bottom and/or sidewall (disclosed in para 0031 “The adjustment cone 7 can be turned in the heat conducting cone 4 by means of the handle bracket 72… If a user takes hold of the handle 75 and displaces the adjustment cone 7 to the other end of the adjusting range by means of the handle bracket 72, the openings 41 in the heat conducting cone are moved into a position, in which they completely overlap the openings 71 in the adjustment cone such that maximum heat conduction through the heat conducting cone takes place”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify each container of Adamczak wherein at least one of the containers comprises a permeable bottom and/or sidewall as taught/suggested by Bucher in order to selectively control the amount of heat conducted through the openings of the sidewalls to cook food as disclosed in para 0031 by Bucher.

Regarding claim 13 and claim 14, Adamczak discloses all the limitations claimed in claim 12.
Adamczak discloses wherein each food preparation chamber is accommodated in a (see each container 2).
 However, Adamczak does not explicitly disclose, wherein the permeability is adjustable and wherein the permeability is adjustable through rotation of the container.
Nonetheless, Bucher teaches, wherein the container (see lower part 2) with first container (see cone 7) rests in the second container (see cone 4), wherein the first and second containers comprises a permeable bottom and/or sidewall (disclosed in para 0031 “The adjustment cone 7 can be turned in the heat conducting cone 4 by means of the handle bracket 72… If a user takes hold of the handle 75 and displaces the adjustment cone 7 to the other end of the adjusting range by means of the handle bracket 72, the openings 41 in the heat conducting cone are moved into a position, in which they completely overlap the openings 71 in the adjustment cone such that maximum heat conduction through the heat conducting cone takes place”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify each container of Adamczak wherein the permeability is adjustable and wherein the permeability is adjustable through rotation of the container as taught/suggested by Bucher in order to selectively control the amount of heat conducted through the openings of the sidewalls to cook food as disclosed in para 0031 by Bucher.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150053095 A1 to Adamczak et al. (“Adamczak”), in view of US 9227165 B1 to Gedeon (“Gedeon”).

Regarding claim 15, Adamczak discloses all the limitations claimed in claim 1.
Furthermore, Adamczak discloses wherein the device further comprises a partition (see lid 2.2 part) between the first food preparation chamber and the second food preparation chamber (see Fig. 1 wherein lid 2.2 of the bottom container is located between the bottom container and the middle container).
 However, Adamczak does not explicitly disclose, the partition comprising two layers that are rotatable relative to one another to set a cooking method and/or at least one cooking parameter.
Nonetheless, Bucher teaches, the partition (see cover 22 in Fig. 1) comprising two layers (see cover 22 with a second layer vent apparatus 24) that are rotatable relative to one another to set a cooking method and/or at least one cooking parameter (see Fig. 3- Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the partition/lid of Adamczak wherein the partition/lid comprising two layers that are rotatable relative to one another to set a cooking method and/or at least one cooking parameter as taught/suggested by Gedeon in order to selectively control the amount of heat escaped by the rotations of the two layers relative to one another as disclosed in Col. 4 lines 19-33 by Gedeon.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761